 1 McGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U. S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 2:18-CV-00831-KJM-CKD
12                  Plaintiff,
                                                               PARTIAL FINAL JUDGMENT OF
13          v.                                                 FORFEITURE RE REAL PROPERTY
                                                               LOCATED AT 7960 TIERRA GLEN
14   REAL PROPERTY LOCATED AT 5420                             WAY, SACRAMENTO, CA
     ACME AVENUE, SACRAMENTO,
15   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 226-0080-019-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL.,
17
                    Defendants.
18

19          Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:

20          1.      This is a civil forfeiture action against six real properties, one of which is the real

21 property located at 7960 Tierra Glen Way, Sacramento, California, Sacramento County, APN: 043-

22 0255-024-0000 (“defendant property”).

23          2.      A Verified Complaint for Forfeiture In Rem (“Complaint”) was filed on April 6, 2018,

24 alleging that said defendant property is subject to forfeiture to the United States pursuant to 21 U.S.C. §§

25 881(a)(6) and 881(a)(7).

26          3.      On July 24, 2018, the defendant property was posted with a copy of the Complaint and

27 Notice of Complaint.

28 /////
                                                           1
                                                                                        Partial Final Judgment of Forfeiture
 1          4.     Beginning on May 17, 2018, for at least 30 consecutive days, the United States published

 2 Notice of the Forfeiture Action on the official internet government forfeiture site www.forfeiture.gov. A

 3 Declaration of Publication was filed on July 15, 2018.

 4          5.     In addition to the public notice on the official internet government forfeiture site

 5 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals or entities

 6 related to this defendant property:

 7                 a.      Chunguan Ni, and
                   b.      First Life, LLC.
 8

 9          6.     First Life, LLC, filed a Claim on May 29, 2018 and an Answer on July 2, 2018, claiming

10 a lien holder interest in the defendant property. Chunguang Ni (“claimant”) filed a Claim on June 5,

11 2018, and an Answer to the Complaint on June 7, 2018. No other parties have filed claims or answers

12 regarding this defendant property, and the time in which any person or entity may file a claim and

13 answer has expired.

14          7.     On April 16, 2019, escrow closed for the defendant property at 7960 Tierra Glen Way,

15 Sacramento, CA, APN: 043-0255-024-0000, and the United States received a wire transfer in the

16 amount of $104,023.58, which will be substituted in lieu of the real property. First Life, LLC was paid

17 in full through escrow. First Life, LLC withdrew their Claim and Answer on April 29, 2019.

18          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

19 AND ADJUDGED:

20          1.     Judgment is hereby entered against claimants First Life, LLC and Chunguang Ni, and all

21 other potential claimants who have not filed claims in this action.

22          2.      Upon entry of this Final Judgment of Forfeiture, $83,219.58 of the Approximately

23 $104,023.58 in net proceeds from the sale of defendant real property located at 7960 Tierra Glen Way,

24 Sacramento, California, Sacramento County, APN: 043-0255-024-0000, together with any interest that

25 may have accrued on the total amount of net proceeds, shall be forfeited to the United States pursuant to

26 21 U.S.C. §§ 881(a)(6) and 881(a)(7), to be disposed of according to law.

27          3.     Upon entry of this Final Judgment of Forfeiture, but no later than 60 days thereafter,

28 $20,804.00 of the Approximately $104,023.58 in net proceeds from the sale of defendant real property
                                                         2
                                                                                     Partial Final Judgment of Forfeiture
 1 located at 7960 Tierra Glen Way, Sacramento, California, Sacramento County, APN: 043-0255-024-

 2 0000, shall be returned to claimant Chunguang Ni through his attorney Samuel D. Berns.

 3          4.      The United States and its servants, agents, and employees and all other public entities,

 4 their servants, agents, and employees, are released from any and all liability arising out of or in any way

 5 connected with the filing of the Complaint and the posting of the defendant property with the Complaint

 6 and Notice of Complaint. This is a full and final release applying to all unknown and unanticipated

 7 injuries, and/or damages arising out of or in any way connected with the filing of the Complaint and the

 8 posting of the defendant property with the Complaint and Notice of Complaint, as well as those now

 9 known or disclosed. Claimant waived the provisions of California Civil Code § 1542.

10          5.      Claimant waived any and all claim or right to interest that may have accrued on the

11 money being forfeited in lieu of the defendant real property.

12          6.      All parties are to bear their own costs and attorneys' fees.

13          7.      The U.S. District Court for the Eastern District of California, Hon. Kimberly J. Mueller,

14 District Judge, shall retain jurisdiction to enforce the terms of this Final Judgment of Forfeiture.

15          8.      Based upon the allegations set forth in the Complaint filed April 6, 2018, and the

16 Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

17 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the filing of the Complaint and

18 the posting of the defendant property with the Complaint and Notice of Complaint, and for the

19 commencement and prosecution of this forfeiture action.

20                  SO ORDERED THIS 21st day of May, 2019.

21

22

23                                                              UNITED STATES DISTRICT JUDGE

24

25

26

27

28
                                                          3
                                                                                     Partial Final Judgment of Forfeiture
